                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           :
                                                   :
                             v.                    :               CRIMINAL ACTION
                                                   :               Nos. 14-323-2
DONALD WOMACK, SR.                                 :                    14-496-2
                                                   :


                                           ORDER


        This 21st day of April, 2021, for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that Defendant’s Motion for Compassionate Release,

docketed in both actions, ECF 1235 and 303, is DENIED.




                                                     /s/ Gerald Austin McHugh
                                                   United States District Judge




                                               1
